PER CURIAM:
Beatrice Downs appeals the district court’s order dismissing her civil complaint because it lacks a basis in law or fact. We have reviewed the record and find no reversible error. Accordingly, we deny her motion to expedite her appeal, her motion to test the contents of her medication, and affirm for the reasons stated by the district court. Downs v. Henrico County, No. 3:06-cv00631-REP, 2006 WL 2868399 (E.D.Va. Oct. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.